Citation Nr: 1807401	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for skin rashes, to include as due to an undiagnosed illness.

2. Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to August 1988, from February 1983 to August 1988, from August 1988 to March 1993, and from January 2004 to January 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for joint pain and skin rashes, to include as due to an undiagnosed illness.

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from joint pain and skin rashes due to an undiagnosed illness resulting from his service in the Persian Gulf War.  His DD Form 214 shows that he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317. 

The Veteran is service-connected for a right knee disability.  The Veteran reports that he has also experienced skin rashes and joint pain in his ankles, knees, and hips which began during service.  

The Veteran was provided a VA examination in March 2010 related to his joint pains.  The examiner's report did not reference the Veteran's lay reports of having joint pain in his ankles, left knee, and hips, and attributed the pain in his right knee to his service-connected right knee arthritis.  Also, the Veteran has not received a VA examination related to his reports of recurring skin rashes.  The Board finds that new VA examinations are necessary to assist in determining whether the Veteran's joint pain in joints other than the right knee and his recurring skin rashes are symptoms of a disability for which he could receive service connection or alternatively, whether he has a medically unexplained chronic multi-symptom illness as a result of his Persian Gulf War service.

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his skin rashes.

a) Indicate by diagnosis all skin disorders currently shown, and;

b) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed skin disorder had its onset in service or is otherwise related to service.  The examiner is specifically asked to address the Veteran's lay reports of suffering from skin rashes beginning in 2004.

c) If any of the Veteran's skin rash symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

2. Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his joint pain.

a) Indicate by diagnosis all joint pain currently shown, and;

b) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability related to the Veteran's joint pain had its onset in service or is otherwise related to service.  The examiner is specifically asked to address the Veteran's lay reports of suffering from pain in the Veteran's joints, to include the knees, hips, and ankles, beginning in 2006.

c) If any of the Veteran's joint pain symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The VA claims folder should be made available to the examiner for review in connection with the examinations. The examiner should provide a rationale for all conclusions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




